 

EXHIBIT 10.2

Sarepta Therapeutics, Inc.

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (this “Agreement”) between Sarepta Therapeutics, Inc., a
Delaware corporation (the “Company”), and Dr. Gilmore N. O’Neill (the
“Executive”), effective as of June 7, 2018 (the “Effective Date”), subject to
and conditioned upon the Executive’s commencement of employment with the Company
on such date.

W I T N E S S E T H

WHEREAS, the Company desires to employ Executive as a Senior Vice President and
the Chief Medical Officer of the Company; and

WHEREAS, the Company and Executive desire to enter into this Agreement and the
Change in Control Severance Agreement dated as of May 23, 2018 (“CIC Severance
Agreement”) to memorialize the terms and conditions of Executive’s employment
with the Company.

NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
contained herein and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. POSITION AND DUTIES.

(a) During the Employment Term (as defined in Section 2 hereof), Executive shall
serve as Senior Vice President and Chief Medical Officer of the Company. In this
capacity, Executive shall have the duties, authorities and responsibilities
commensurate with the duties, authorities and responsibilities of persons in
similar capacities in similarly-sized companies, and such other duties,
authorities and responsibilities as the Chief Executive Officer shall designate
from time to time that are not inconsistent with Executive’s position as the
Chief Medical Officer of the Company. Executive shall report to the Chief
Executive Officer of the Company.

(b) During the Employment Term, Executive shall devote all of Executive’s
business time, energy and skill and the Executive’s efforts to the performance
of Executive’s duties with the Company hereunder, provided that the foregoing
shall not prevent Executive from (i) serving on one or
more non-profit organization boards of directors, subject to informing and
consulting with the Chief Executive Officer; (ii) one or more for-profit company
boards of directors, subject to the prior written approval of the Board;
(iii) participating in charitable, civic, educational, professional, community
or industry affairs; and (iv) managing Executive’s passive personal investments
so long as such activities, individually or in the aggregate, do not materially
interfere or conflict with Executive’s duties hereunder or create a potential
business or fiduciary conflict of interest.

 

2. EMPLOYMENT TERM. The Company agrees to employ Executive under and pursuant to
the terms of this Agreement, and Executive agrees to be so employed as Senior
Vice President and Chief Medical Officer of the Company commencing as of the
Effective Date and continuing until Executive’s employment is terminated in
accordance with Section 8. Executive’s employment hereunder may be terminated at
any time, subject to the terms in Section 9 hereof. The period of time between
the Effective Date and the termination of Executive’s employment pursuant to
Section 8 or 9 shall be referred to herein as the “Employment Term.”
Concurrently with the execution of this Agreement, the Company and the Executive
shall enter into that certain CIC Severance Agreement. For the avoidance of
doubt, the termination of this Agreement shall not operate to terminate the CIC
Severance Agreement.

3. BASE SALARY. The Company agrees to pay Executive a base salary at an annual
rate of $550,000, payable in accordance with the regular payroll and withholding
practices of the Company, but not less frequently than monthly. Executive’s Base
Salary shall be subject to annual review as part of the Annual Compensation

2947062.v11

--------------------------------------------------------------------------------

 

Review process which typically takes place in the first quarter of the calendar
year.  Executive’s base salary may be increased, but not decreased below its
then current level unless the salaries of other senior level executives are
reduced in which event the Executive’s salary may be decreased in the same
percentage as other senior level executives except that the amount of any such
reduction shall not exceed more than ten percent (10%) of the Base Salary in
effect immediately prior to any such reduction. The base salary as determined in
accordance with this Section 3 from time to time shall constitute “Base Salary”
for purposes of this Agreement.

4. SIGN-ON BONUS.  Subject to Executive’s execution of this Agreement, Executive
will be entitled to receive a cash sign-on bonus of $379,000, less any required
withholdings (the “Sign-On Bonus”). The Company will pay the Sign-On Bonus to
Executive on the first payroll period following the earliest of (i) May 23,
2019; (ii) the date that Executive’s employment is terminated by the Company
without Cause or by Executive for Good Reason, each as defined herein below, or
(iii) the date on which a Change of Control occurs (as defined in the CIC
Severance Agreement.

5.  ANNUAL BONUS. During the Employment Term, Executive shall be eligible to
receive an annual discretionary incentive payment under the Company’s annual
bonus plan as in effect from time to time (the “Annual Bonus”) based on a target
bonus opportunity of 50% of Executive’s Base Salary (the “Target Bonus”), upon
the attainment of one or more pre-established performance goals .  The
pre-established performance goals shall be set by the Company following a good
faith consultation with Executive.  For calendar year 2018, Executive’s Target
Bonus will be not less than 50% of Executive’s salary paid in calendar year
2018.  To the extent determined by the Compensation Committee, all or any
portion of Executive’s Annual Bonus may be paid in cash or in the form of equity
compensation awards under the Company’s Amended and Restated 2011 Equity
Incentive Plan, as amended and/or restated from time to time, or any successor
shareholder-approved Company equity compensation plan. Except as provided in
Section 9 below, any portion of the Annual Bonus payable in cash shall be deemed
“earned” if the Executive is employed on the last day of the applicable year,
and the Annual Bonus, whether paid in cash or equity, shall be paid or delivered
no later than March 15th of the calendar year immediately following the
applicable year to which the Annual Bonus relates.  

6. EQUITY AWARDS.

(a)  RESTRICTED STOCK UNITS. On the Effective Date, as an inducement material to
the Executive entering into this Agreement and thereby becoming an employee of
the Company, Executive shall receive an inducement award in the form of 12,000
restricted stock units (the “Restricted Stock Units”). Each Restricted Stock
Unit shall represent a contingent right to receive one share of the Company’s
common stock. The Restricted Stock Units shall be granted pursuant to the 2014
Employment Commencement Incentive Plan, as amended (the “2014 Incentive Plan”).
One hundred percent of the Restricted Stock Units shall vest on May 23, 2019.
The Restricted Stock Units shall be subject to the terms and conditions
contained in the 2014 Incentive Plan and the Company’s form of restricted stock
agreement under the 2014 Incentive Plan.  

(b)  STOCK OPTION.  On the Effective Date, as an inducement material to
Executive entering into this Agreement and thereby becoming an employee of the
Company, Executive shall be awarded an option to purchase 100,000 incentive
shares of the Company’s Common Stock (the “Option”).  The exercise price of the
Option will equal the closing sales price of the Company’s Common Stock as
reported by The NASDAQ Global Market on the grant date.  Twenty-five percent of
the shares underlying the Option will vest and become exercisable on the first
anniversary of the Effective Date, and thereafter 1/36th of the remaining 75,000
shares underlying the Option will vest and become exercisable on each monthly
anniversary of the Effective Date, such that the shares underlying the Option
will be fully vested and exercisable on the four-year anniversary of the
Effective Date.  

(c) ANNUAL EQUITY AWARDS.  Executive shall be eligible to participate in the
Company’s annual equity grant program based on Executive’s performance, in such
amount and form, and subject to such terms and conditions, as established by the
Board or the Committee for any such program.

(d) ACCELERATION. Notwithstanding the foregoing, any remaining unvested equity
awards as of the termination date shall be immediately forfeited and of no
further force or effect, except as provided in Section 9(a) or (c)(iv) hereof or
in the CIC Severance Agreement.

 

2

2947062.v11

--------------------------------------------------------------------------------

 

7. EMPLOYEE BENEFITS.

(a) BENEFIT PLANS. Executive shall be entitled to participate in any employee
benefit plan that the Company has adopted or may adopt, maintain or contribute
to or for the benefit of its executive employees, on the same basis as those
benefits are generally made available to other executives of the Company,
subject to satisfying the terms and conditions of such plans, including the
applicable eligibility requirements.

(b) VACATIONS. Executive shall be entitled to paid vacation in accordance with
the Company’s policy on accrual and use applicable to executive employees as in
effect from time to time.

(c) BUSINESS AND TRAVEL EXPENSES. Upon presentation of appropriate
documentation, Executive shall be reimbursed in accordance with the Company’s
expense reimbursement policy, for all reasonable business expenses incurred in
connection with the performance of the Executive’s duties hereunder and the
Company’s policies with regard thereto.

8. TERMINATION. The Executive’s employment and the Employment Term hereunder
shall terminate on the first of the following to occur:

(a) DISABILITY. Upon thirty (30) days’ prior written notice by the Company to
Executive of termination due to Disability. For purposes of this Agreement,
“Disability” shall be defined as the inability of Executive to perform
Executive’s material duties hereunder due to a physical or mental injury,
infirmity or incapacity for one hundred eighty (180) days (including weekends
and holidays) in any 365-day period. Notwithstanding the foregoing, in the event
that as a result of earlier absence because of mental or physical incapacity,
Executive incurs a “separation from service” within the meaning of such term
under Code Section 409A (as defined in Section 25(a) hereof), Executive shall on
such date automatically be terminated from employment as a Disability
termination.

(b) DEATH. Automatically on the date of death of the Executive.

(c) CAUSE.  Subject to the notice requirements and cure periods as set forth in
this Section 8(c), immediately upon written notice by the Company to Executive
of a termination for Cause or upon the expiration of any applicable notice
period following which the event triggering Cause has not been cured. “Cause”
shall mean:

(i) Executive’s substantial and repeated failure to perform in good faith
Executive’s duties hereunder or to follow the reasonable and legal written
direction of the CEO or the Board after the Executive has received a written
demand of the same from the Company which specifically sets forth the factual
basis for the Company’s belief that the Executive has not substantially
performed and the Executive has failed to provide a sufficient explanation for,
or cure such non-performance, if curable, within ten (10) business days after
receiving such notice;

(ii) Executive’s willful material misconduct with respect to any material aspect
of the business of the Company;

(iii) Executive’s conviction of or pleading of guilty or nolo contendere to, a
felony or any crime involving moral turpitude;

(iv) Executive’s performance of any material act of theft or fraud in connection
with the performance of the Executive’s duties to the Company;

(v) A material breach of this Agreement, or the Confidential Proprietary Rights
and Non-Disclosure Agreement, or CIC Severance Agreement or any other
restrictive covenant agreement signed by the parties or a material violation of
the Company’s code of conduct or other written, material, published Company
policy after Executive has received written notice specifying such breach or
violation, and Executive has failed provide a sufficient explanation for his
conduct or to cure such breach or violation, if curable, within ten
(10) business days after receiving such notice.

(d) WITHOUT CAUSE. Immediately upon written notice by the Company to Executive
of an involuntary termination without Cause (other than for death or
Disability).

3

2947062.v11

--------------------------------------------------------------------------------

 

(e) GOOD REASON. Upon thirty (30) days’ prior written notice by the Executive to
the Company of a termination for Good Reason. “Good Reason” shall mean the
occurrence of any of the following events:

(i) Material diminution in Executive’s Base Salary or Target Bonus except as
provided in Section 3 of this Agreement;

(ii) Material diminution in Executive’s title, authority, duties or
responsibilities (other than temporarily while physically or mentally
incapacitated or as required by applicable law);

(iii) Executive no longer reports to the Chief Executive Officer of the Company;

(iii) Relocation of Executive’s primary work location by more than 30 miles from
its then current location; or

(iv) A material breach by the Company of this Agreement, any equity award
agreement, the CIC Severance Agreement or the Confidential Proprietary Rights
and Non-Disclosure Agreement.

Executive shall provide the Company with a written notice detailing the specific
circumstances alleged to constitute Good Reason within ninety (90) days after
the first occurrence of such circumstances, and the Company shall have thirty
(30) days following receipt of such notice to cure such circumstances in all
material respects, provided, that, no termination for Good Reason shall occur
after the 180th day following the first occurrence of a Good Reason event.

(f) WITHOUT GOOD REASON. Upon thirty (30) days’ prior written notice by
Executive to the Company of the Executive’s voluntary termination of employment
without Good Reason (which the Company may, in its sole discretion, make
effective earlier than any notice date, except that Executive shall be treated
as an active employee through the last day of the 30 day notice period).

9. CONSEQUENCES OF TERMINATION.

(a) DEATH OR DISABILITY. In the event that Executive’s employment is terminated
due to  Executive’s death or Disability, Executive or Executive’s legal
representative or estate, as the case may be, shall be entitled to (1) the
“Accrued Benefits,” which shall mean: (i) any earned but unpaid Base Salary
through the date of termination, payable in accordance with the regular payroll
practices of the Company, but no later than thirty (30) days following the date
of termination; (ii) any Annual Bonus earned but unpaid with respect to the
fiscal year ending on or preceding the date of termination, payable at the time
such bonuses would have been paid if Executive was still employed with the
Company; (iii) reimbursement for any unreimbursed business expenses incurred
through the date of termination within thirty (30) days following the date of
termination; (iv) any accrued but unused vacation time in accordance with
Company policy; (v) any unpaid portion of the Sign-On Bonus; and (vi) all other
payments, benefits or fringe benefits to which Executive shall be entitled under
the terms of any applicable compensation arrangement or benefit, equity or
fringe benefit plan or program or grant or this Agreement; and (2) the
Restricted Stock Units and Option Award, which shall become fully vested as of
the date of such termination.

(b) TERMINATION FOR CAUSE. If Executive’s employment is terminated by the
Company for Cause, the Company shall pay to Executive each of the Accrued
Benefits.

(c) TERMINATION WITHOUT CAUSE OR FOR GOOD REASON OUTSIDE OF CHANGE IN CONTROL
PERIOD. If during the Employment Term and outside of a Change in Control Period
(as defined in the CIC Severance Agreement), Executive’s employment by the
Company is terminated (x) by the Company without Cause, or (y) by the Executive
for Good Reason, the Company shall pay or provide the Executive with the
following, subject to the provisions of Section 26 hereof:

(i) The Accrued Benefits;

(ii) An aggregate amount equal to the sum of (1) 12 months of Executive’s then
current Base Salary; and (2) Executive’s Target Bonus, calculated as if 100% of
performance targets were met and payable in substantially equal installments in
accordance with the regular payroll policies of the Company, over a period of 12
months following the date of termination of employment, except that the first
installment shall be paid on the sixtieth (60th) day following the date of
termination and shall include any prior installment that would have been payable
if the Release requirement set forth in Section 9 hereof were satisfied on the
date of termination;

4

2947062.v11

--------------------------------------------------------------------------------

 

(iii) A monthly amount equal to the monthly amount of the COBRA continuation
coverage premium under the Company’s group medical plans as in effect from time
to time less the amount of the Executive’s portion of the premium as if the
Executive was an active employee for a period of 12 months, except that (1) the
first installment shall be paid on the sixtieth (60th) day following the date of
termination and shall include any prior installment that would have been payable
if the Release requirement set forth in Section 9 hereof were satisfied on the
date of termination and (2) such monthly amounts shall cease on the date the
Executive becomes eligible for group health coverage through a new employer;

(iv) The Restricted Stock Units granted in Section 6(a) of this Agreement shall
become vested as of the date termination.

(v) Outplacement services at a level commensurate with Executive’s position in
accordance with the Company’s practices as in effect from time to
time provided that the cost of such outplacement shall not exceed $20,000;
and provided, further, that such outplacement benefits shall end not later than
the last day of the second calendar year that begins after the date of
termination.

(d) OTHER OBLIGATIONS. Upon any termination of Executive’s employment with the
Company, Executive shall promptly resign from any position as an officer,
director or fiduciary of the Company or any Company-related entity.

(e) EXERCISE PERIOD. In the event of a termination for death, disability,
without Cause by the Company or termination for Good Reason by Executive,
Executive shall have no less than 12 months from the date of termination (but in
no event beyond the remaining term of such equity awards) to exercise any equity
awards (i) already vested as of the date of termination; or (ii) vested in
accordance with 9(c)(iv) hereof. In the event of termination for any reason
other than without Cause, Good Reason or the non-renewal of the Employment Term,
the time period to exercise any equity awards already vested as of the date of
termination shall be as set forth in the applicable award agreements.  

 

(f) TERMINATION DURING A CHANGE IN CONTROL PERIOD. In the event the Executive
experiences a “Covered Termination” during the “Change in Control Period” (each
term as defined in the CIC Severance Agreement) that is coincident with the
Employment Term, Executive shall be entitled severance payments and benefits
under the CIC Severance Agreement in accordance with its terms and conditions,
without duplication of the severance payments and benefits provided under this
Agreement, and Executive shall no longer be entitled to further severance
payments or benefits under this Agreement. Instead, Executive shall be paid
under the CIC Severance Agreement in accordance with its terms and conditions
and any severance payments and benefits payable or provided under the CIC
Severance Agreement shall be reduced by any severance payments and benefits
previously paid or provided to Executive under this Agreement, notwithstanding
anything else to the contrary in this Agreement or the CIC Severance Agreement.

10. RELEASE; NO MITIGATION. Any and all amounts payable and benefits or
additional rights provided pursuant to Section 9(c) hereof, in each case, beyond
the Accrued Benefits, shall be payable only if the Executive delivers to the
Company and does not revoke a general release of claims in favor of the Company
in the form as attached hereto as Exhibit A (the “Release”). Such Release shall
be executed and delivered (and no longer subject to revocation, if applicable)
within sixty (60) days following the date of termination; provided that the
Company delivers to Executive such Release within seven (7) days after the date
of termination. In no event shall Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to Executive under any of the provisions of this Agreement, nor shall the amount
of any payment hereunder be reduced by any compensation earned by the Executive
as a result of employment by a subsequent employer, except as provided
in Section 9(c)(iv) hereof.

11. RESTRICTIVE COVENANTS.

(a) CONFIDENTIAL PROPRIETARY RIGHTS AND NON-DISCLOSURE AGREEMENT. Executive
agrees that Executive shall be bound by the terms and conditions of the
Confidential Proprietary Rights and Non-Disclosure Agreement dated as of May 23,
2018.

5

2947062.v11

--------------------------------------------------------------------------------

 

(b)  Non-disparagement. Executive agrees that he will not, whether directly or
indirectly, by name or innuendo, disparage or encourage or induce others to
disparage the Company, the members of its Board, its officers, or any other
member of the Company’s senior management team (collectively, the “Company
Representatives”).  The Company, by and through each of its Company
Representatives, shall not disparage or encourage or induce others, including
the Company, to disparage Executive to third parties. For the purposes of this
Agreement, the term “disparage” includes the making of false, defamatory or
derogatory comments that could reasonably be expected to damage the reputation
of Executive, the Company or any of the Company Representatives; provided,
however, that nothing in this Agreement shall restrict communications protected
as privileged under federal or state law, or any testimony or communications
ordered and required by any administrative agency or court of competent
jurisdiction.

(c) Non-Interference. During Executive’s employment with the Company and for a
period of one (1) year thereafter (such one (1) year period, the “Restriction
Period”), Executive agrees that he/she shall not, except in the furtherance of
his/her duties hereunder, directly or indirectly, individually or on behalf of
any other person, firm, corporation or other entity, solicit, aid or induce any
customer of the Company or any of its subsidiaries or affiliates to purchase
goods or services then sold by the Company or any of its subsidiaries or
affiliates from another person, firm, corporation or other entity.

(d) Non-Solicitation.  During Executive’s employment with the Company and for
the Restriction Period, Executive agrees that he/she shall not, except in the
furtherance of his/her duties hereunder, directly or indirectly, individually or
on behalf of any other person, firm, corporation or other entity, (i) solicit,
aid or induce any employee, representative or agent of the Company or any of its
subsidiaries or affiliates to leave such employment or retention or to accept
employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or hire or retain any
such employee, representative or agent, or take any action to materially assist
or aid any other person, firm, corporation or other entity in identifying,
hiring or soliciting any such employee, representative or agent, or (ii)
interfere, or aid or induce any other person or entity in interfering, with the
relationship between the Company or any of its subsidiaries or affiliates and
any of their respective vendors, joint venturers, or licensors.  An employee,
representative or agent shall be deemed covered by (i) above while so employed
or retained and for a period of six (6) months thereafter; provided however, the
provisions of (i) above shall not be violated by (A) general advertising or
solicitation not specifically targeted at Company-related persons or entities,
(B) Executive serving as a reference, upon request, for any employee of the
Company or any of its subsidiaries or affiliates, or (C) actions taken by any
person or entity with which Executive is associated if Executive is not
personally involved in any manner in the matter and has not identified such
Company-related person or entity for soliciting or hiring.

(e) Non-Competition Covenant.  Executive acknowledges that he/she perform
services of a unique nature for the Company that are irreplaceable, and that
Executive’s performance of such services for a competing business will result in
irreparable harm to the Company.  Accordingly, during Executive’s employment
hereunder and for the Restriction Period, Executive agrees that he/she will not,
directly or indirectly, own, manage, operate, control, be employed by (whether
as an employee, consultant, independent contractor or otherwise, and whether or
not for compensation) or render services to any person, firm, corporation or
other entity, in whatever form, engaged in the research, development or sale of
Duchenne Muscular Dystrophy treatments (“DMD”), oligonucleotide based therapies
with respect to DMD, or chemistry platforms with respect to DMD that compete
with Company or any of its subsidiaries or affiliates or in any other material
business in which the Company or any of its subsidiaries or affiliates is
engaged on the date of termination or in which they have planned, on or prior to
such date, to be engaged in on or after such date, in any locale of any country
in which the Company conducts business.  Notwithstanding the foregoing, nothing
herein shall prohibit Executive from being a passive owner of not more than one
percent (1%) of the equity securities of a publicly traded corporation engaged
in a business that is in competition with the Company or any of its subsidiaries
or affiliates, so long as Executive has no active participation in the business
of such corporation.  In addition, the provisions of this Sub-Section (e) shall
not be violated by Executive commencing employment with a subsidiary, division,
or unit of any entity that engages in a business in competition with the Company
or any of its subsidiaries or affiliates so long as Executive and such
subsidiary, division or unit do not engage in a business in competition with the
Company or any of its subsidiaries or affiliates.

6

2947062.v11

--------------------------------------------------------------------------------

 

(f) RETURN OF COMPANY PROPERTY. On the date of Executive’s termination of
employment with the Company for any reason (or at any time prior thereto at the
Company’s request), Executive shall return all property belonging to the Company
or its affiliates (including, but not limited to, any Company-provided laptops,
computers, cell phones, wireless electronic mail devices or other equipment, or
documents and property belonging to the Company). Executive may retain
Executive’s rolodex and similar address books or a copy of his Outlook Contacts
provided that such items only include contact information. To the extent that
Executive is provided with a cell phone number by the Company during employment,
the Company shall cooperate with Executive in transferring such cell phone
number to Executive’s individual name following the date of termination.

(g) SURVIVAL OF PROVISIONS. The obligations contained in Sections 9, 11, 12, 15,
19, 20, 21 and 22 hereof as well as those set forth in the Confidential
Proprietary Rights and Non-Disclosure Agreement attached as Exhibit B (the
“Confidentiality Agreement”) shall survive the termination or expiration of the
Employment Term and any termination of the Executive’s employment with the
Company and shall be fully enforceable thereafter.

(h) Tolling. In the event Executive violates any of the provisions of
Sub-Sections (c)-(e) above, Executive acknowledges and agrees that the
post-termination restrictions contained in Sub-Sections (c)-(e) shall be
extended by a period of time equal to the period of such violation, it being the
intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

(i) Court’s Authority to Revise. If any provision in this Section is found by a
court of competent jurisdiction to be unenforceable or unreasonable as written,
Executive and the Company hereby specifically and irrevocably authorize and
request said court to revise the unenforceable or unreasonable provisions in a
manner that shall result in the provision being enforceable while remaining as
similar as legally possible to the purpose and intent of the original.

12. COOPERATION. Upon the receipt of reasonable notice from the Company
(including outside counsel), Executive agrees that while employed by the Company
(and at such times that are reasonably convenient for Executive after
termination of Executive’s employment with the Company), Executive will respond
and provide information with regard to matters in which Executive has knowledge
as a result of Executive’s employment with the Company, and will assist while
employed (and will provide reasonable assistance after termination of
Executive’s employment with the Company) to the Company, its affiliates and
their respective representatives in defense of any claims that may be made
against the Company or its affiliates, and will assist while employed (and will
provide reasonable assistance after termination of Executive’s employment with
the Company) to the Company and its affiliates in the prosecution of any claims
that may be made by the Company or its affiliates, to the extent that such
claims may relate to the period of Executive’s employment with the Company.
Executive agrees that while employed by the Company, Executive will promptly
inform the Company if Executive becomes aware of any lawsuit or government
investigation involving any claim that may be filed or threatened against the
Company or its affiliates, and that after termination of Executive’s employment
with the Company, Executive will promptly inform the Company if Executive (i) is
served with a complaint, summons, subpoena, pleading, order or other similar
document relating to the Company or its affiliates, or (ii) otherwise receives
written notice of any lawsuit, government investigation or regulatory body
action involving any claim that may be filed or threatened against the Company
or its affiliates. Executive also agrees to promptly inform the Company (to the
extent that Executive is legally permitted to do so) if Executive is asked to
assist in any investigation of the Company or its affiliates (or their actions),
regardless of whether a lawsuit or other proceeding has then been filed against
the Company or its affiliates with respect to such investigation, and shall not
do so unless legally required. Upon presentation of appropriate documentation,
the Company shall pay or reimburse Executive for all reasonable out-of-pocket
travel, duplicating or telephonic expenses incurred by the Executive in
complying with this Section 12, including reasonable attorneys’ fees, and, in
the event Executive is no longer receiving any compensation or benefits under
this Agreement or as a Company employee, shall pay Executive a reasonable hourly
rate for any work performed at Company’s request.  Notwithstanding anything in
this Section 12 to the contrary, Executive shall not be required to comply with
the provisions of this Section 12 to the extent Executive is required by a court
order, judicial process or directive of a governmental agency not to comply with
all or any portion of any provision in this Section 12.

13. EQUITABLE RELIEF AND OTHER REMEDIES. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Section 11 hereof would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,

7

2947062.v11

--------------------------------------------------------------------------------

 

in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available. In the event that a court of
competent jurisdiction or an arbitrator has finally determined that Executive
has violated Section 11 hereof, any payments made to Executive under Section 9,
except for the Accrued Benefits shall immediately cease, and any payments made
under Section 9 other than the Accrued Benefits to the Executive shall be
immediately repaid by Executive to the Company.

 

14. NO ASSIGNMENTS. This Agreement is personal to each of the parties hereto.
Except as provided in this Section 14 hereof, no party may assign or delegate
any rights or obligations hereunder without first obtaining the written consent
of the other party hereto. Subject to the terms of the CIC Severance Agreement,
the Company may assign this Agreement to any successor to all or substantially
all of the business and/or assets of the Company, provided that the Company
shall require such successor to expressly assume and agree in writing to perform
this Agreement in accordance with its terms and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company and any successor to
its business and/or assets, which assumes and agrees in writing to perform the
duties and obligations of the Company under this Agreement by operation of law
or otherwise.  

15. NOTICE. For purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given (a) on the date of delivery, if delivered by hand, (b) on the
date of transmission, if delivered by confirmed facsimile or electronic mail,
(c) on the first business day following the date of deposit, if delivered by
guaranteed overnight delivery service, or (d) on the fourth business day
following the date delivered or mailed by United States registered or certified
mail, return receipt requested, postage prepaid, addressed as follows:

If to the Executive:

At the address (or to the facsimile number) shown

on the records of the Company

 

With a copy to counsel:

Hollis Gonerka Bart LLP

3 Columbus Circle, 15th Floor

New York, NY 10019

If to the Company:

Sarepta Therapeutics, Inc.

215 First St.

Cambridge, MA 02142

Attention: Ty Howton, General Counsel

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

16. SECTION HEADINGS; INCONSISTENCY. The section headings used in this Agreement
are included solely for convenience and shall not affect, or be used in
connection with, the interpretation of this Agreement. In the event of any
inconsistency between the terms of this Agreement or the CIC Severance
Agreement, as applicable, and any form, award, plan or policy of the Company,
the terms of this Agreement or the CIC Severance Agreement, as applicable, shall
govern and control.

17. SEVERABILITY. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.

18. COUNTERPARTS. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

8

2947062.v11

--------------------------------------------------------------------------------

 

19. ARBITRATION.  Any dispute or controversy arising under or in connection with
this Agreement or Executive’s employment with the Company, other than injunctive
relief under Section 13 hereof, shall be resolved as follows:

a) First, parties will attempt to resolve the dispute or controversy by
negotiations between the parties. Either party may declare the negotiations at
an impasse.

b) Second, if the negotiations do not succeed in resolving the dispute or
controversy, the dispute or controversy shall be submitted to non-binding
mediation before a mutually agreeable private mediator. Either party may declare
the mediation at an impasse; and

c) Finally, if the dispute or controversy is not resolved through mediation, the
dispute or controversy shall be resolved exclusively by arbitration, conducted
before a single arbitrator in Boston, Massachusetts (applying Massachusetts law)
in accordance with the National Rules for the Resolution of Employment Disputes
of the American Arbitration Association then in effect. The decision of the
arbitrator will be final and binding upon the parties hereto. Judgment may be
entered on the arbitrator’s award in any court having jurisdiction. The parties
acknowledge and agree that in connection with any such arbitration and
regardless of outcome, (a) each party shall pay all of its own costs and
expenses, including, without limitation, its own legal fees and expenses, and
(b) the arbitration costs shall be borne entirely by the Company.

20. INDEMNIFICATION.  The Company hereby agrees to indemnify Executive and hold
Executive harmless to the fullest extent permitted by law against and in respect
of any and all actions, suits, proceedings, claims, demands, judgments, costs,
expenses (including advancement of reasonable attorney’s fees), losses, and
damages resulting from Executive’s good faith performance of Executive’s duties
and obligations with the Company and the Company’s affiliates.  These
obligations shall survive the expiration of the Employment Term and the
termination of Executive’s employment with the Company.

21. LIABILITY INSURANCE. The Company shall cover Executive under directors’ and
officers’ liability insurance both during and, while potential liability exists,
after the term of this Agreement in the same amount and to the same extent as
the Company covers its other officers and directors. These obligations shall
survive the expiration of the Employment Term and the termination of Executive’s
employment with the Company.

22. MISCELLANEOUS. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and such officer or director of the Company as may be
designated by the Board. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. This Agreement, together with all exhibits hereto, the
CIC Severance Agreement, the equity and incentive award agreements, set forth
the entire agreement of the parties hereto in respect of the subject matter
contained herein and supersede any and all prior agreements or understandings
between the Executive and the Company with respect to the subject matter hereof.
No agreements or representations, oral or otherwise, express or implied, with
respect to the subject matter hereof have been made by either party which are
not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the Commonwealth of Massachusetts without regard to the choice of law principles
thereof.

 

23. REPRESENTATIONS. Executive represents and warrants to the Company that
(a) Executive has the legal right to enter into this Agreement and to perform
all of the obligations on Executive’s part to be performed hereunder in
accordance with its terms, and (b) Executive is not a party to any agreement or
understanding, written or oral, and is not subject to any restriction, which, in
either case, could prevent the Executive from entering into this Agreement or
performing all of Executive’s duties and obligations hereunder. In addition, the
Executive acknowledges that the Executive is aware of Section 304 (Forfeiture of
Certain Bonuses and Profits) of the Sarbanes-Oxley Act of 2002 and the right of
the Company to be reimbursed for certain payments to the Executive in compliance
with any policy Company may adopt in connection therewith.

9

2947062.v11

--------------------------------------------------------------------------------

 

24. LEGAL FEES. Within thirty (30) days upon presentation of appropriate
documentation, the Company shall pay all reasonable and documented legal fees
and related expenses incurred in connection with the drafting, negotiation and
execution of this Agreement and associated agreements referenced herein, up to a
maximum of $20,000.

25. TAX WITHHOLDING. The Company may withhold from any and all amounts payable
under this Agreement such federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

26. CODE SECTION 409A COMPLIANCE.  

(a) The intent of the parties is that payments and benefits under this Agreement
comply with, or be exempt from, Internal Revenue Code Section 409A and the
regulations and guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If the Executive notifies
the Company (with specificity as to the reason therefor) that the Executive
believes that any provision of this Agreement (or of any award of compensation,
including equity compensation or benefits) would cause the Executive to incur
any additional tax or interest under Code Section 409A and the Company concurs
with such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to try to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to comply with Code Section 409A, such modification shall be
made in good faith and shall, to the maximum extent reasonably possible,
maintain the original intent and economic benefit to the Executive and the
Company of the applicable provision without violating the provisions of Code
Section 409A.

(b) A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment that are
considered “nonqualified deferred compensation” under Code Section 409A unless
such termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If the Executive is deemed on the date of
termination to be a “specified employee” within the meaning of that term under
Code Section 409A(a)(2)(B), then

 

with regard to any payment that is considered non-qualified deferred
compensation under Code Section 409A (and not otherwise exempt under Code
Section 409A) payable on account of a “separation from service,” such payment or
benefit shall be made or provided at the date which is the earlier of (i) the
expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (ii) the date of the Executive’s
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments and benefits delayed pursuant to this Section 25 (whether they would
have otherwise been payable in a single sum or in installments in the absence of
such delay) shall be paid or reimbursed to the Executive in a lump sum without
interest, and any remaining payments and benefits due under this Agreement shall
be paid or provided in accordance with the normal payment dates specified for
them herein.

(c) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits, except as permitted by Code Section 409A,
(i) the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, (ii) the amount of expenses
eligible for reimbursement, or in-kind benefits, provided during any taxable
year shall not affect the expenses eligible for reimbursement, or in-kind
benefits to be provided, in any other taxable year, provided that the foregoing
clause (ii) shall not be violated without regard to expenses reimbursed under
any arrangement covered by Internal Revenue Code Section 105(b) solely because
such expenses are subject to a limit related to the period the arrangement is in
effect and (iii) such payments shall be made on or before the last day of
Executive’s taxable year following the taxable year in which the expense
occurred.

10

2947062.v11

--------------------------------------------------------------------------------

 

(d) For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. In no event may the
Executive, directly or indirectly, designate the calendar year of any payment to
be made under this Agreement that is considered nonqualified deferred
compensation. In no event shall the timing of Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

27. CLAWBACK.  Notwithstanding anything herein to the contrary, Executive agrees
and acknowledges that his cash and non-cash incentive compensation (whether
provided under this Agreement or otherwise), excluding the Restricted Stock
Units, shall be subject to the terms and conditions of the Company’s Incentive
Compensation Recoupment Policy approved by the Company in April 2016, as amended
from time to time. Notwithstanding the foregoing, Executive agrees that
incentive compensation, as defined under the Dodd-Frank Wall Street Reform and
Consumer Protection Act of 2010 and such regulations as are promulgated
thereunder from time to time (“Dodd-Frank”), payable to the Executive under the
Company’s bonus plans, this Agreement or any other plan, arrangement or program
established or maintained by the Company shall be subject to any clawback policy
adopted or implemented by the Company in compliance with Dodd-Frank, or in
respect of any other applicable law or regulation. Further, any shares acquired
pursuant to the vesting of any equity award other than the Restricted Stock
Units or pursuant to the exercise of the Performance Option Award (or any other
option) shall be subject to clawback by the Company as a result of any act or
omission that involves the Executive’s fraud or any act or omission of the
Executive that constitutes Cause, as defined in Section 8(c) hereof.

 

[signature page to follow]


11

2947062.v11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

SAREPTA THERAPEUTICS, INC.

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Douglas S. Ingram

 

By:

 

/s/ Dr. Gilmore N. O’Neill

 

 

Douglas S. Ingram

 

 

 

Dr. Gilmore N. O’Neill

 

 

 

 

 

 

 

 

 

Its: Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: May 23, 2018

 

 

 

Date: May 23, 2018

 

 




12

2947062.v11

--------------------------------------------------------------------------------

 

EXHIBIT A

GENERAL RELEASE

GENERAL RELEASE (the “Release”), by Dr. Gilmore O’Neill (the “Executive”) in
favor of Sarepta Therapeutics, Inc. (the “Company”) and the Company Releasees
(as hereinafter defined), dated as of May 23, 2018.

Capitalized terms used herein but not specifically defined shall have the
meanings set forth in the Employment Agreement between Executive and the
Company, dated as of May 23, 2018 (the “Employment Agreement”).

WHEREAS, in connection with the termination of Executive’s employment, the
Company has agreed to provide Executive with the payments and benefits set forth
in the Employment Agreement, subject to the terms and conditions set forth
therein.1

NOW, THEREFORE, in consideration of the covenants and agreements hereinafter set
forth, the parties agree as follows:

1. General Release. Executive, for Executive and for Executive’s heirs,
executors, administrators, successors and assigns (referred to collectively as
“Releasors”) hereby irrevocably and unconditionally, and knowingly and
voluntarily, waives, terminates, cancels, releases and discharges forever the
Company, and its subsidiaries, affiliates and related entities, and any and all
of their respective predecessors, successors, assigns and employee benefit
plans, together with each of their respective owners, assigns, agents,
directors, general and limited partners, shareholders, directors, officers,
employees, attorneys, advisors, trustees, fiduciaries, administrators, agents or
representatives, and any of their predecessors and successors and each of their
estates, heirs and assigns (collectively, the “Company Releasees”) from any and
all charges, allegations, complaints, claims, liabilities, obligations,
promises, agreements, causes of action, rights, costs, losses, debts and
expenses of any nature whatsoever, including those arising from or related to
the Executive’s Change in Control and Severance Agreement, dated May 23, 2018,
known or unknown, suspected or unsuspected (collectively, “Claims”) which
Executive or the Releasors ever had, now have, may have, or hereafter can, will
or may have (either directly, indirectly, derivatively or in any other
representative capacity) by reason of any matter, fact or cause whatsoever
against the Company or any of the other Company Releasees: (a) from the
beginning of time to the date upon which Executive signs this Agreement,
(b) arising out of, or relating to, Executive’s employment with the Company
and/or the termination of Executive’s employment; or (c) arising out of or
related to any agreement or arrangement between Executive and/or any Company
Releasees. This Release includes, without limitation, all claims for attorneys’
fees and punitive or consequential damages and all claims arising under any
federal, state and/or local labor, employment, whistleblower and/or
anti-discrimination laws and/or regulations, including, without limitation, the
Age Discrimination in Employment Act of 1967 (“ADEA”), Title VII of the Civil
Rights Act of 1964, the Employee Retirement Income Security Act, the Americans
with Disabilities Act, the Family and Medical Leave Act, the Civil Rights Act of
1991, the Equal Pay Act, the Immigration and Reform Control Act, the Uniform
Services Employment and Re-Employment Act, the Rehabilitation Act of 1973,
Executive Order 11246, the Sarbanes-Oxley Act, the Dodd-Frank Wall Street Reform
and Consumer Protection Act, the Worker Adjustment Retraining and Notification
Act and the Family Medical Leave Act, the Massachusetts Fair Employment
Practices Statute (M.G.L. c. 151B § 1, et seq.), the Massachusetts Equal Rights
Act (M.G.L. c. 93, §102), the Massachusetts Civil Rights Act (M.G.L. c. 12, §§
11H & 11I), the Massachusetts Privacy Statute (M.G.L. c. 214, § 1B), the
Massachusetts Sexual Harassment Statute (M.G.L. c. 214, § 1C), the Massachusetts
Wage Act (M.G.L. c. 149 § 148, et seq.), the Massachusetts Minimum Fair Wages
Act (M.G.L. c. 151 § 1, et seq.), the Massachusetts Equal Pay Act (M.G.L. c.
149, § 105A), and any similar Massachusetts or other state or federal statute,
including all amendments to any of the aforementioned acts or under any common
law or equitable theory including, but not limited to, tort, breach of contract,
fraud, fraudulent

 

1 

The specifics of the actual payments will be added consistent with the
Employment Agreement.

 

13

2947062.v11

--------------------------------------------------------------------------------

 

inducement, promissory estoppel or defamation, and violations of any other
federal, state, or municipal fair employment statutes or laws, including,
without limitation, violations of any other law, rule, regulation, or ordinance
pertaining to employment, wages, compensation, hours worked, or any other
matters related in any way to the foregoing; provided, however, that nothing in
this Release shall release or impair any rights that cannot be waived under
applicable law.

2. Surviving Claims. Notwithstanding anything herein to the contrary, this
Release shall not:

a. limit or prohibit in any way Executive’s (or Executive’s beneficiaries’ or
legal representatives’) rights to bring an action to enforce the terms of the
Employment Agreement or this Release, or for the Company’s reimbursement of
business expenses incurred by Executive but unpaid in accordance with the
Company’s expenses reimbursement policies;

b. release any claim for employee benefits under plans covered by the Employee
Retirement Income Security Act of 1974, as amended, to the extent that such
claims may not lawfully be waived, or for any payments or benefits under any
benefit plans of the Company and its affiliates in which Executive was a
participant as of the date of termination of Executive’s employment that have
accrued or vested in accordance with and pursuant to the terms of those plans;

c. release any claims for indemnification (i) in accordance with applicable laws
or the corporate governance documents of the Company or its affiliates in
accordance with their terms as in effect from time to time, (ii) pursuant to any
applicable directors and officers insurance policy with respect to any liability
incurred by Executive as an officer or director of the Company or its affiliates
in accordance with the terms thereof or (iii) pursuant to the terms of Sections
19 and 20 of the Employment Agreement.

3. Executive Representations. Executive represents and warrants that the
Releasors have not filed any civil action, suit, arbitration, administrative
charge, complaint, lawsuit or legal proceeding against any Company Releasee nor
has any Releasor assigned, pledged, or hypothecated, as of the Effective Date,
Executive’s claim to any person and no other person has an interest in the
Claims that Executive is releasing.

 

4. Acknowledgements by Executive. Executive acknowledges and agrees that
Executive has read this Release in its entirety and that this Release is a
general release of all known and unknown rights and Claims, including, without
limitation, of rights and Claims arising under ADEA. This Release specifically
includes a waiver and release of Claims that Executive has or may have regarding
payments or amounts covered by the Massachusetts Wage Act or the Massachusetts
Minimum Fair Wages Act (including, for instance, hourly wages, salary, overtime,
minimum wages, commissions, vacation pay, holiday pay, sick leave pay, dismissal
pay, bonus pay or severance pay), as well as Claims for retaliation under the
Massachusetts Wage Act or the Massachusetts Minimum Fair Wages Act. Executive
further acknowledges and agrees that:

a. this Release does not release, waive or discharge any rights or claims that
may arise for actions or omissions after the date of this Release;

b. Executive is entering into this Release and releasing, waiving and
discharging rights or claims only in exchange for consideration which Executive
is not already entitled to receive;

c. Executive has been advised, and is being advised by this Release, to consult
with an attorney before executing this Release, and Executive has consulted with
counsel of Executive’s choice concerning the terms and conditions of this
Release;

d. Executive has been advised, and is being advised by this Release, that
Executive has forty-five (45) days within which to consider this Release, and
Executive hereby acknowledges that in the event that Executive executes this
Release prior to the expiration of the 45-day period, Executive waives the
balance of said period and acknowledges that Executive’s waiver of such period
is knowing, voluntary and has not been induced by the Company or any Company
Releasee through fraud, misrepresentation, or threat; and

14

2947062.v11

--------------------------------------------------------------------------------

 

e. Executive is aware that this Release shall become null and void if Executive
revokes Executive’s agreement to this Release within seven (7) days following
the date of execution of this Release. Executive may revoke this Release at any
time during such seven-day period by delivering (or causing to be delivered) to
the General Counsel of the Company at 215 First Street, Cambridge, MA 02142,
written notice of Executive’s revocation of this Release no later than 5:00 p.m.
Eastern Time on the seventh (7th) full day following the date of execution of
this Release (the “Effective Date”).

5. Additional Agreements. Nothing in this Agreement shall prohibit Executive
from filing a charge with, providing information to or cooperating with any
governmental agency and in connection therewith obtaining a reward or bounty,
but Executive agrees that should any person or entity file or cause to be filed
any civil action, suit, arbitration, or other legal proceeding seeking equitable
or monetary relief concerning any claim released by Executive herein, neither
the Executive nor any Releasor shall seek or accept any such damages or relief
from or as the result of such civil action, suit, arbitration, or other legal
proceeding filed by Executive or any action or proceeding brought by another
person, entity or governmental agency. In addition, nothing in this Release
shall be construed to prohibit Executive from (a) reporting or disclosing
information under the terms of the Company’s Reporting Suspected Violations of
Law Policy or (b) reporting possible violations of federal and/or state law or
regulations, including any possible securities laws violations, to any
governmental agency or entity, including the U.S. Department of Justice, the
U.S. Securities and Exchange Commission, the U.S. Congress, or any agency
Inspector General; making any other disclosures that are protected under the
whistleblower provisions of federal and/or state law or regulations; otherwise
fully participating in any federal and/or state whistleblower programs,
including any such programs managed by the U.S. Securities and Exchange
Commission or the Occupational Safety and Health Administration; or receiving
individual monetary awards or other individual relief by virtue of participating
in any such federal and/or state whistleblower programs (it being understood
that prior authorization of the Company is not required to make any such reports
or disclosures, and the Executive is not required to notify the Company that he
or she has made such reports or disclosures). Additionally, the Executive
acknowledges and understands that under the Federal Defend Trade Secrets Act of
2016, the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that is
made: (i) (A) in confidence to a federal, state or local government official,
either directly or indirectly, or to an attorney; and (B) solely for the purpose
of reporting or investigating a suspected violation of law; (ii) to the
Executive’s attorney in relation to a lawsuit for retaliation against the
Executive for reporting a suspected violation of law; or (iii) in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal

6. Amendment. No provision of this Release may be modified, changed, waived or
discharged unless such waiver, modification, change or discharge is agreed to in
writing and signed by the Company and Executive.

IN WITNESS WHEREOF, Executive has signed this Release on the date set forth
below.

 

EXECUTIVE

 

 

By:

 

Dr. Gilmore N. O’Neill




15

2947062.v11

--------------------------------------------------------------------------------

 

EXHIBIT B

 

CONFIDENTIAL PROPRIETARY RIGHTS AND NON-DISCLOSURE AGREEMENT

 

This Confidential Proprietary Rights and Non-Disclosure Agreement (this
“Agreement”) by and between Sarepta Therapeutics, Inc., a Delaware corporation,
on behalf of itself, its subsidiaries and other corporate affiliates (“Sarepta”)
and Dr. Gilmore N. O’Neill (“Employee”) (each, a “Party” and, collectively, the
“Parties”) is effective as of June 7, 2018 (the “Effective Date”), subject to
and conditioned upon the Employee’s commencement of employment with the Company
on such date.

 

RECITALS

 

A.Employee will be engaged as an employee to provide services to Sarepta (the
“Services”) as an at-will employee.

 

B.Employee will have access to certain material, non-public information about
Sarepta.

 

C.As a condition precedent to providing such information to the Employee in
connection with the Services and Employee’s employment, the Parties have agreed
to enter into this Agreement.

 

NOW, THEREFORE, as a condition of employment and continued employment with
Sarepta, and in consideration of the mutual covenants expressed herein, the
receipt and sufficiency of which are acknowledged, the Parties, intending to be
legally bound, agree as follows.

 

AGREEMENT

 

1.Definitions.  For the purposes of this Agreement:

 

1.1

“Affiliate” of a Party means any entity that a Party directly or indirectly
controls, or is controlled by, including but not limited to employees, agents,
and entities.

 

1.2

“Representative” means, with respect to either Party, such Party’s members,
managers, partners, Affiliates, attorneys, advisors, potential lenders,
potential co-investors, directors, officers, employees, agents, representatives,
or family members.

 

1.3

“Confidential Information” means any business, marketing, technical, or other
information in tangible or intangible form disclosed by Sarepta to Employee
that, at the time of disclosure, is designated as confidential (or like
designation), is disclosed in circumstances of confidence, or would be
understood by the Parties (or their Affiliates and Representatives), exercising
reasonable business judgment, to be confidential.  This includes information
that is conceived, compiled, developed, discovered or received by, or made
available to Employee during his/her Employment, and whether or not while
engaged in performing work for Sarepta.  Confidential Information includes
information, both written and oral, relating to Inventions, trade secrets and
other proprietary information, technical data, products, services, unpublished
financial information or projections, business, marketing and strategic plans,
future service and product development plans, legal affairs, suppliers,
customers, prospects, opportunities, contracts or assets of Sarepta.  It
specifically includes but is not limited to Sarepta business plans, product
concepts, technical know-how, methods of and other information relating to
operations, development strategies, distribution arrangements, financial data,
marketing plans, and business practices, policies, or objectives.  Confidential
Information also includes any information which has been made available to
Sarepta by or with respect to third parties and which Sarepta is obligated to
keep confidential.

16

2947062.v11

--------------------------------------------------------------------------------

 

 

1.4

“Invention” means any product, device, technique, know-how, computer program,
algorithm, method, process, procedure, improvement, discovery or invention,
whether or not patentable or copyrightable and whether or not reduced to
practice, that (a) is within the scope of Sarepta’s business, research or
investigations or results from or is suggested by any work performed by Employee
for Sarepta and (b) is created, conceived, reduced to practice, developed,
discovered, invented or made by Employee during the Term, whether solely or
jointly with others, and whether or not while engaged in performing work for
Sarepta.

 

1.5

“Material” means any product, prototype, model, document, diskette, tape,
picture, design, recording, writing or other tangible item which contains or
manifests, whether in printed, handwritten, coded, magnetic or other form, any
Confidential Information, Invention or Proprietary Right.

 

1.6

“Proprietary Right” means any patent, copyright, trade secret, trademark, trade
name, service mark, maskwork or other protected intellectual property right in
any Confidential Information, Invention or Material.

 

1.7

“Work Product” means any information, created by Employee, Sarepta, and/or
jointly by Employee and Sarepta during Employee’s employment with Sarepta in
connection with Sarepta’s research, development and commercialization of drugs
and related products, including but not limited to, data, reports, analysis,
summaries, formulae, ideas, research, developments, inventions (patentable or
not), processes, designs, drawings, works, clinical data and analysis,
biological materials, chemical formulas, trade secrets, concepts, know-how,
improvements, techniques, products, and any and all results of the research and
development process.

 

1.8

“Term” means the term of Employee’s employment or independent contracting
relationship with Sarepta, whether on a full-time or part-time basis, as well as
the period preceding execution of this Agreement, retroactive to the first date
of Employee’s employment, subject to section 7.1 below.

2.Disclosure, Use Restrictions and Proprietary Rights.

 

2.1

Disclosure and Use.

Except as expressly provided in this Agreement, during the Term and thereafter,
Employee shall retain all Confidential Information in confidence and shall not,
unless Employee obtains Sarepta’s prior written consent (which may be withheld
at Sarepta’s sole discretion), directly or indirectly, disclose, reveal,
divulge, publish or otherwise make known any of the Confidential Information for
any reason or purpose whatsoever, except as required for performance of
Employee’s work for Sarepta and then only on a need to know basis used only in
accordance with this Agreement.  Employee shall take all steps necessary to
safeguard and protect the Confidential Information from unauthorized access, use
or disclosure by or to others, including but not limited to, maintaining
appropriate security measures.  The obligations of confidence set forth in this
Agreement shall extend to any of Employee’s Representatives that may receive
Confidential Information and Employee shall be responsible for any breach of
this Agreement by his or her Representatives.

In accordance with Section 2.3 below, Employee shall notify Sarepta immediately
upon discovery of any unauthorized use or disclosure of Confidential Information
or any other breach of this Agreement by Employee or his or her Representatives,
and will cooperate with Sarepta to assist Sarepta to regain possession of the
Confidential Information and prevent its further unauthorized use or disclosure.

Exemptions.  Employee shall not be bound by the obligations restricting
disclosure and use set forth in this Agreement with respect to Confidential
Information, or any part thereof, which:  (i) was known by Employee prior to
his/her employment with Sarepta; (ii) prior to its disclosure or use by
Employee, was already lawfully in the public domain or publicly available other
than through a breach of this Agreement; (iii) was disclosed to Employee by a
third party, provided

17

2947062.v11

--------------------------------------------------------------------------------

 

such third party is not in breach of any confidentiality obligation in respect
of such information; (iv) is independently developed by Employee, where the
burden is on Employee to prove independent development; or (v) is disclosed when
such disclosure is compelled pursuant to legal, judicial or administrative
proceedings, or otherwise required by law, subject to Employee giving reasonable
prior notice to Sarepta to allow Sarepta to seek protective court orders. The
foregoing exemptions shall extend to any Representatives that receive or have
received Confidential Information.

For the avoidance of doubt, this Agreement does not prohibit or restrict
Employee from lawfully (A) communicating or cooperating with, providing relevant
information to, or otherwise assisting in an investigation by any governmental
or regulatory body or official(s) or self-regulatory organization regarding a
possible violation of any federal law relating to fraud or any rule or
regulation of the Securities and Exchange Commission; (B) filing an
administrative complaint with the Equal Employment Opportunity Commission, U.S.
Department of Labor, National Labor Relations Board, or other federal, state or
local agency responsible for administering fair employment, wage-hour, labor and
other employment laws and regulations; (C) cooperating in an investigation, or
responding to an inquiry from any such agency; or (D) testifying, participating
in, or otherwise assisting in an action or proceeding relating to a possible
violation of any such law, rule or regulation; provided, however, that Employee
agrees that, to the maximum extent permitted by law, the Employee waives any
claim for individual monetary relief in connection with any such action,
investigation or proceeding.

 

2.2

Proprietary Rights.  During the Term, Employee (including his or her
Representatives) shall not acquire any rights, express or implied, in the
Confidential Information of Sarepta (including its Affiliates), except for the
limited use specified in this Agreement. The Confidential Information, including
all right, title and interest therein, remains the sole and exclusive property
of Sarepta (and its Affiliates).

 

2.3

Compulsory Disclosure.  If Employee is legally compelled to disclose any of the
Confidential Information, Employee shall promptly provide written notice to
Sarepta to enable Sarepta (at its sole cost and expense) to seek a protective
order or other appropriate remedy to avoid public or third-party disclosure of
its Confidential Information.  If such protective order or other remedy is not
obtained, Employee shall furnish only so much of the Confidential Information
that it is legally compelled to disclose, and shall exercise its commercially
reasonable efforts to obtain reliable assurance that confidential treatment will
be accorded the Confidential Information. Employee shall cooperate with and
assist Sarepta, at Sarepta’s expense, in seeking any protective order or other
relief requested pursuant to this Section 2.3.

 

2.4

DTSA Notice.  Nothing in this Agreement is intended to interfere with or
discourage Employee from communicating with government agencies about possible
violations of law or otherwise providing information to government agencies or
participating in government agency investigations or proceedings. Employee is
not required to notify Sarepta of any such communications; provided however,
that nothing herein authorizes the disclosure of information Employee obtained
through a communication that was subject to the attorney-client privilege.
Further, Employee is hereby advised that in accordance with the Defend Trade
Secrets Act of 2016 that Employee will not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
that: (a) is made (i) in confidence to a federal, state, or local government
official, either directly or indirectly, or to an attorney; and (ii) solely for
the purpose of reporting or investigating a suspected violation of law; or (b)
is made in a complaint or other document that is filed under seal in a lawsuit
or other proceeding.

Employee is further notified that if Employee files a lawsuit for retaliation by
Sarepta for reporting a suspected violation of law, Employee may disclose
Sarepta’s trade secrets to Employee’s attorney and use the trade secret
information in the court proceeding only if Employee: (a) files any document
containing the trade secret under seal; and (b) does not disclose the trade
secret, except pursuant to court order.

 

18

2947062.v11

--------------------------------------------------------------------------------

 

3.Ownership of Confidential Information, Inventions, Materials, Work Product and
Proprietary Rights, Non-Solicitation.

 

3.1

Sarepta will be the exclusive owner of all Confidential Information, Inventions,
Materials, Work Product and Proprietary Rights.  To the extent applicable, all
Materials will constitute “works for hire” under applicable copyright
laws.  Employee will not at any time use Sarepta’s name, trademarks, trade names
or other Proprietary Rights in any advertising or publicity without Sarepta’s
consent.

 

3.2

Employee hereby assigns and transfers, and agrees to assign and transfer, to
Sarepta all rights and ownership that Employee has or will have in Confidential
Information, Inventions, Materials, Work Product and Proprietary Rights, subject
to the limitations set forth in Section 3.5 and the Notice in Section 3.6
below.  Further, Employee waives any moral rights that Employee may have in any
Confidential Information, Inventions, Materials, Work Product and Proprietary
Rights.  Employee will take such action (including signature and assistance in
preparation of documents or the giving of testimony) as may be requested by
Sarepta to evidence, transfer, vest or confirm Sarepta’s rights and ownership in
Confidential Information, Inventions, Materials, Work Product and Proprietary
Rights.  Employee agrees to keep and maintain adequate and current written
records of all Inventions and Proprietary Rights during the Term.  The records
will be in the form of notes, sketches, drawings, and any other format that may
be specified by Sarepta.  The records will be available to and remain the sole
property of Sarepta at all times.  Employee will not contest the validity of any
Proprietary Right, or aid or encourage any third party to contest the validity
of any Proprietary Right of Sarepta.  

 

3.2.1

If Sarepta is unable for any reason to secure Employee’s signature to fulfill
the intent of the foregoing paragraph or to apply for or to pursue any
application for any United States or foreign patents or copyright registrations
covering Inventions assigned to Sarepta above, then Employee irrevocably
appoints Sarepta and its authorized agents as Employee’s agent and attorney in
fact, to transfer, vest or confirm Sarepta’s rights and to execute and file any
such applications and to do all other lawful acts to further the prosecution and
issuance of letters patent or copyright registrations with the same legal force
as if done by Employee.

 

 

3.3

Except as required for performance of Employee’s work for Sarepta or as
authorized in writing by Sarepta, Employee will not (a) use, disclose, sell,
publish or distribute any Confidential Information, Inventions, Materials, Work
Product or Proprietary Rights or (b) remove any Materials from Sarepta’s
premises.  Employee shall maintain at his or her work station and/or any other
place under his or her control only such Confidential Information, Inventions,
Materials, Work Product and Proprietary Rights as Employee has a current “need
to know,” and will return it when that need no longer exists.  Employee shall
not make copies of or otherwise reproduce Sarepta’s Confidential Information,
Inventions, Materials or Proprietary Rights, unless there is a legitimate
business need of Sarepta for reproduction.

 

3.4

Employee will promptly disclose to Sarepta all Confidential Information,
Inventions, Materials or Proprietary Rights, as well as any business opportunity
which comes to Employee’s attention during the Term and which relates to
Sarepta’s business or which arises as a result of Employee’s employment with
Sarepta.  Employee will not take advantage of or divert any such opportunity for
the benefit of Employee or any other person either during or after the Term
without the prior written consent of Sarepta.

 

3.5

Exhibit A is a list describing inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Employee prior
to the Term (collectively referred to as “Prior Inventions”), which belong to
Employee, which relate to Sarepta’s current or proposed business, products or
research and development, and which are not assigned to Sarepta; or, if no such
list is attached, Employee represents that there are no such Prior
Inventions.  If,

19

2947062.v11

--------------------------------------------------------------------------------

 

 

during the Term, Employee incorporates or allows Sarepta to incorporate into a
Sarepta product, process or machine a Prior Invention owned by Employee or in
which Employee has an interest, Sarepta is granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use, offer to sell, and sell such Prior Invention as part of
or in connection with such product, process or machine.  If, during the Term,
Employee incorporates or allows Sarepta to incorporate into a Sarepta product,
process or machine a Prior Invention not listed in Exhibit A (Non-Listed Prior
Invention), Employee shall provide to Sarepta within thirty (30) days written
notice of such Non-Listed Prior Invention and written documentation proving
Employee’s rights to or ownership interest in that Non-Listed Prior
Invention.  Employee agrees that failure to timely provide such written notice
and documentation bars Employee from asserting against Sarepta any rights to or
ownership interest in the Non-Listed Prior Invention.

 

3.6

NOTICE:  Notwithstanding any other provision of this Agreement to the contrary,
this Agreement does not obligate Employee to assign or offer to assign to
Sarepta any of Employee’s rights in an invention for which no equipment,
supplies, facilities or trade secret information of Sarepta was used and which
was developed entirely on Employee’s own time, unless (a) the invention relates
(i) directly to the business of Sarepta or (ii) to Sarepta’s actual or
demonstrably anticipated research or development, or (b) the invention results
from any work performed by Employee for Sarepta.  

 

3.7

Non-Solicitation. Employee acknowledges and agrees that Sarepta has invested
substantial time, money and resources in the development of its Confidential
Information and the development and retention of its customers, clients,
collaborators, and employees.  Employee further acknowledges that during the
course of his/her employment, he/she may be introduced to customers, clients,
and collaborators of Sarepta, and agrees that any “goodwill” associated with any
customer, client, or collaborator belongs exclusively to Sarepta.  In
recognition of the foregoing, Employee specifically acknowledges and agrees that
while he/she is employed by Sarepta and for a period of one (1) year after
termination of such employment (for any reason, whether voluntary or
involuntary) Employee will not directly or indirectly in any position or
capacity engage in the following activities for himself/herself or for any other
person, business, corporation, partnership or other entity:

call upon, solicit, divert, or accept, or attempt to solicit or divert any of
Sarepta’s business or prospective business from any of Sarepta’s customers,
clients, collaborators, or prospective customers, clients or collaborators with
whom Employee had contact or whose dealings with Sarepta Employee coordinated or
supervised or about whom Employee obtained Confidential Information, at any time
during the two (2) year period prior to the termination of Employee’s
employment, unless Employee obtains prior written consent of Sarepta;  or

request, solicit, induce, hire (or attempt or assist in doing any of these
actions) any employee or other person (including consultants) who may have
performed work or services for Sarepta within one (1) year prior to the
termination of Employee’s employment with Sarepta to perform work or services
for any person or entity other than Sarepta.

3.7.1EMPLOYEE ACKNOWLEDGES THAT THESE RESTRICTIONS SHALL APPLY AND BE BINDING
REGARDLESS OF CHANGES IN EMPLOYEE’S POSITION, DUTIES, GEOGRAPHIC LOCATION,
RESPONSIBILITIES OR COMPENSATION DURING HIS/HER EMPLOYMENT.

 

3.7.2 If it is determined by a court of competent jurisdiction in any state that
any restriction in this Section 3.7 is excessive in duration or scope or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the Parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state.

 

20

2947062.v11

--------------------------------------------------------------------------------

 

4.Remedies.  Employee acknowledges and agrees that the provisions of this
Agreement are of a special and unique nature, the loss of which cannot be
accurately compensated for in damages by an action at law, and that the breach
or threatened breach of this Agreement by the Employee or any of his or her
Representatives would cause Sarepta and its Affiliates irreparable harm and that
money damages would not be an adequate remedy.  Employee agrees on behalf of him
or  herself and his or her Representatives that Sarepta (and its Affiliates)
shall be entitled to  equitable relief, including, without limitation, an
injunction or injunctions (without the requirement of posting a bond, other
security or any similar requirement or proving any actual damages), to prevent
breaches or threatened breaches of this Agreement by Employee or any of his or
her Representatives and to specifically enforce the terms and provisions of this
Agreement, this being in addition to any other remedy to which Sarepta (or its
Affiliates) may be entitled at law or in equity.

5.Indemnification.  Employee shall indemnify and defend Sarepta and its
Representatives and each of their respective directors, officers, employees,
managers, members, partners, shareholders, agents and affiliates (collectively,
the “Indemnified Persons”) against and hold each Indemnified Person harmless
from any and all liabilities, obligations, losses, damages, costs, expenses,
claims, penalties, lawsuits, proceedings, actions, judgments, disbursements of
any kind or nature whatsoever, interest, fines, settlements and reasonable
attorneys’ fees and expenses that the Indemnified Persons may incur, suffer,
sustain or become subject to arising out of, relating to, or due to the breach
of this Agreement by Employee or any of his or her Representatives.  The
provisions of this Section 5 shall survive indefinitely any termination of this
Agreement, the completion or the termination of Employee’s employment.

6.Securities Laws.  Employee hereby acknowledges that Sarepta is a publicly
traded company.  Employee hereby acknowledges that Employee is aware that
federal and state securities laws prohibit any person who has received material,
non-public information (information about Sarepta or its business that is not
generally available to the public) concerning Sarepta, including, without
limitation, the matters that are the subject of this Agreement, from purchasing
or selling securities of Sarepta while in possession of such non-public
information, and from communicating that information to any other person who may
purchase or sell securities of Sarepta or otherwise violate such laws.  Employee
specifically acknowledges these obligations and agrees to be bound by them,
including, without limitation, Sarepta’s insider trading policies in existence
as of the Effective Date and as may be adopted or changed in the future.

7.Term of Confidentiality Obligation.

 

7.1

Term.  The confidentiality obligations set forth in this Agreement shall
continue with regard to an item of information as long as that information
continues to meet the definition of “Confidential Information” and is not exempt
under Section 2.1(c).

 

7.2

Return of Confidential Information.  At any time upon written request by
Sarepta, Employee shall return or destroy all documents or other materials
embodying Confidential Information, shall retain no copies thereof, and shall
certify in writing that such destruction or return has been accomplished. The
confidentiality obligations set forth in this Agreement shall survive any
termination of the Agreement.

8.Further Obligations.

 

8.1

During the Term, Employee will not, directly or indirectly, engage in, be
employed by, perform services for or otherwise participate in any competing
business or any other activity which conflicts with the commercial interests of
Sarepta.

 

8.2

Employee’s execution, delivery and performance of this Agreement and the
performance of Employee’s other obligations and duties to Sarepta will not cause
any breach, default or violation of any other employment, nondisclosure,
confidentiality, consulting or other agreement to which Employee is a party or
by which Employee may be bound.  Attached as Exhibit B is a list of all prior
agreements now in effect under which Employee has agreed to keep information
confidential or not to compete or solicit employees of any employer or person.

21

2947062.v11

--------------------------------------------------------------------------------

 

 

8.3

Employee agrees he or she will not use in performance of Employee’s work for
Sarepta or disclose to Sarepta any trade secret, confidential or proprietary
information of any prior employer or other person if and to the extent that such
use or disclosure may cause a breach, default or violation of any obligation or
duty that Employee owes to such other person (e.g., under any agreement or
applicable law).  Employee warrants that Employee’s compliance with this
paragraph will not prohibit, restrict or impair the performance of Employee’s
work, obligations and duties to Sarepta.

9.Termination of Relationship.

 

9.1

To the extent permissible under applicable law, Employee hereby authorizes and
specifically agrees to allow Sarepta to deduct from his or her wages the value
of any Sarepta property (including equipment, goods, or other items provided to
Employee by Sarepta during Employee’s employment) which he or she fails to
return when requested to do so by Sarepta, provided that such deduction (a) does
not exceed the cost of the item, (b) does not reduce Employee’s salary below the
statutory minimum applicable to exempt employees, (c) is not made for normal
wear and tear on or nonwillful loss or breakage of the provided item(s), and
(d) is accompanied with a list of all items for which deductions are being
made.  Employee also agrees that if Sarepta loans him or her any money or
advances Employee paid leave before it is earned or accrued, that Sarepta can
deduct from Employee’s wages the value of the balance of the unpaid loan or
unaccrued paid leave.

 

9.2

Employee agrees that at the end of the Term, Employee will deliver to Sarepta
(and will not keep in his or her possession, re-create or deliver to anyone
else) any and all Materials and other property belonging to Sarepta, its
successors or assigns.

 

9.3

Employee agrees that after the Term, Sarepta may disclose this Agreement to his
or her new employer or another person to notify them of Employee’s rights and
obligations under this Agreement.

10.Employment At Will.   Unless stated otherwise in a separately executed
Employment Agreement between Employee and Sarepta, Employee agrees that his or
her employment is “at will” which means that it can be terminated at any time by
Employee or Sarepta, with or without cause and with or without notice.  Employee
agrees that any promise or obligation that his or her employment be on any other
basis than “at will” is invalid unless in writing signed by the President of
Sarepta.

11.General.

 

11.1

Waiver.  The failure of Sarepta to claim a breach of any term of this Agreement
shall not constitute a waiver of such breach or the right of Sarepta to enforce
any subsequent breach of such term.

 

11.2

Assignment.  This Agreement shall be binding on and inure to the benefit of each
Party and their respective successors and assigns.

 

11.3

Severability.  In the event that any provision of this Agreement is found to be
invalid, void or unenforceable, the Parties agree that unless such provision
materially affects the intent and purpose of this Agreement, such invalidity,
voidability or unenforceability shall not affect the validity of this Agreement
nor the remaining provisions herein.

 

11.4

Governing Law.  Any issue or dispute arising out of or concerning this Agreement
shall be covered by the laws of the Commonwealth of Massachusetts without regard
to conflict of law principles and without regard to Employee’s relocating to any
other state in which Sarepta does business.  The Parties agree that the
exclusive jurisdiction for any legal action arising out of or relating to this
Agreement shall be in the state or federal courts located in the Commonwealth of
Massachusetts.  

22

2947062.v11

--------------------------------------------------------------------------------

 

 

11.5

Entire Agreement.  This Agreement, along with any non-conflicting provisions of
any Employment Agreement that Employee may have signed, constitutes the entire
agreement between the Parties on the subject matter hereof and supersedes all
prior agreements, communications and understandings of any nature whatsoever,
oral or written.  In the event of any conflict, this Agreement controls.  This
Agreement may not be modified or waived orally and may be modified only in a
writing signed by a duly authorized representative of both Parties.  Nothing
herein shall constitute an offer or guarantee of future employment for Employee
by Sarepta.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives and to be effective on the Effective Date.

 

Sarepta Therapeutics, Inc.

 

Dr. Gilmore N. O’Neill

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ David T. Howton

 

By:

 

/s/ Dr. Gilmore N. O’Neill

Name:

 

David T. Howton

 

 

 

 

Title:

 

General Counsel

 

 

 

 

 

 

 

 

 

 

 

 

 

Date: May 23, 2018

 

 

 

Date: May 23, 2018

 




23

2947062.v11

--------------------------------------------------------------------------------

 

Exhibit A

Exhibit A is a list describing inventions, original works of authorship,
developments, improvements, and trade secrets which were made by Employee prior
to the Term (collectively referred to as “Prior Inventions”), which belong to
Employee, which relate to Sarepta’s current or proposed business, products or
research and development, and which are not assigned to Sarepta; or, if no such
list is attached, Employee represents that there are no such Prior Inventions.

 




24

2947062.v11

--------------------------------------------------------------------------------

 

Exhibit B

Exhibit B is a list of all prior agreements now in effect under which Employee
has agreed to keep information confidential or not to compete or solicit
employees of any employer or person; or, if no such list is attached, Employee
represents that there are no such prior agreements.

 

25

2947062.v11